 1   EVA TANNER-KLAAS
     In Propia Persona
 2    2443 Fair Oaks Blvd. #147
      Sacramento, CA 95825
 3    Telephone: (916) 212-1165
      E-mail: eva@sacto.com
 4   Plaintiff
 5   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 6   ANDREA AUSTIN, State Bar No. 173630
     Supervising Deputy Attorney General
 7   KELSEY E. PAPST, State Bar No. 270547
     Deputy Attorney General
 8    1300 I Street, Suite 125
      P.O. Box 944255
 9    Sacramento, CA 94244-2550
      Telephone: (916) 210-7675
10    Fax: (916) 324-5567
      E-mail: Kelsey.Papst@doj.ca.gov
11   Attorneys for Defendant
     Department of California Highway Patrol
12
                           IN THE UNITED STATES DISTRICT COURT
13
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
14

15

16   EVA TANNER-KLAAS,                                 2:18-CV-01626-TLN-AC PS
17                                      Plaintiff, STIPULATION OF DISMISSAL OF
                                                   ENTIRE CASE; [PROPOSED] ORDER
18                v.
19                                                     Judge:        Magistrate Allison Claire
     RODOLFO L. GARZA, Commander,                      Action Filed: June 5, 2018
20   EEOC; DEPARTMENT OF CALIFORNIA
     HIGHWAY PATROL,
21
                                     Defendants.
22

23

24

25

26

27

28
                                                   1
         STIPULATION OF DISMISSAL OF ENTIRE CASE; [PROPOSED] ORDER (2:18-CV-01626-TLN-AC PS)
 1                                   STIPULATION OF DISMISSAL
 2         Plaintiff Eva Tanner-Klaas (“Plaintiff”) and Defendant California Highway Patrol
 3   (“CHP”)1 hereby stipulate under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that this action
 4   be dismissed with prejudice as to all claims, causes of action, and parties, with each party bearing
 5   their own attorney’s fees and costs.
 6

 7   Dated: April 12, 2019                                Respectfully submitted,
 8                                                        /S/ EVA TANNER-KLAAS
 9
                                                          EVA TANNER-KLAAS
10                                                        In Propia Persona
11

12   Dated: April 15, 2019                                Respectfully submitted,
13                                                        XAVIER BECERRA
                                                          Attorney General of California
14                                                        ANDREA AUSTIN
                                                          Supervising Deputy Attorney General
15
                                                          /s/ KELSEY E. PAPST
16

17                                                        KELSEY E. PAPST
                                                          Deputy Attorney General
18                                                        Attorneys for Defendant
                                                          Department of California Highway Patrol
19

20

21

22

23

24

25

26

27
            1
              The parties previously stipulated to dismiss Defendant Rodolfo L. Garza, and this Court
28   entered an Order dismissing Defendant Garza on September 26, 2018 (Doc. 11).
                                                      2
          STIPULATION OF DISMISSAL OF ENTIRE CASE; [PROPOSED] ORDER (2:18-CV-01626-TLN-AC PS)
 1                                [PROPOSED] ORDER OF DISMISSAL
 2           Pursuant to the above stipulation of the parties under Federal Rule of Civil
 3   Procedure 41(a)(1)(A)(ii), IT IS HEREBY ORDERED THAT THIS ACTION BE, AND
 4   HEREBY IS, DISMISSED WITH PREJUDICE, with each party bearing their own attorney’s
 5   fees and costs. All dates pending before the undersigned are VACATED. The Clerk of the Court
 6   is directed to close the case.
 7   Dated: April 18, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
          STIPULATION OF DISMISSAL OF ENTIRE CASE; [PROPOSED] ORDER (2:18-CV-01626-TLN-AC PS)
